Case 2:19-cv-00973-CKD Document 1 Filed 05/28/19 Page 1 of 26




                                                               FILED
                                                              May 28, 2019
                                                           CLERK, U.S. DISTRICT COURT
                                                         EASTERN DISTRICT OF CALIFORNIA




                                           2:19-cv-0973 CKD (PC)
Case 2:19-cv-00973-CKD Document 1 Filed 05/28/19 Page 2 of 26
Case 2:19-cv-00973-CKD Document 1 Filed 05/28/19 Page 3 of 26
Case 2:19-cv-00973-CKD Document 1 Filed 05/28/19 Page 4 of 26
Case 2:19-cv-00973-CKD Document 1 Filed 05/28/19 Page 5 of 26
Case 2:19-cv-00973-CKD Document 1 Filed 05/28/19 Page 6 of 26
Case 2:19-cv-00973-CKD Document 1 Filed 05/28/19 Page 7 of 26
Case 2:19-cv-00973-CKD Document 1 Filed 05/28/19 Page 8 of 26
Case 2:19-cv-00973-CKD Document 1 Filed 05/28/19 Page 9 of 26
Case 2:19-cv-00973-CKD Document 1 Filed 05/28/19 Page 10 of 26
Case 2:19-cv-00973-CKD Document 1 Filed 05/28/19 Page 11 of 26
Case 2:19-cv-00973-CKD Document 1 Filed 05/28/19 Page 12 of 26
Case 2:19-cv-00973-CKD Document 1 Filed 05/28/19 Page 13 of 26
Case 2:19-cv-00973-CKD Document 1 Filed 05/28/19 Page 14 of 26
Case 2:19-cv-00973-CKD Document 1 Filed 05/28/19 Page 15 of 26
Case 2:19-cv-00973-CKD Document 1 Filed 05/28/19 Page 16 of 26
Case 2:19-cv-00973-CKD Document 1 Filed 05/28/19 Page 17 of 26
Case 2:19-cv-00973-CKD Document 1 Filed 05/28/19 Page 18 of 26
Case 2:19-cv-00973-CKD Document 1 Filed 05/28/19 Page 19 of 26
Case 2:19-cv-00973-CKD Document 1 Filed 05/28/19 Page 20 of 26
Case 2:19-cv-00973-CKD Document 1 Filed 05/28/19 Page 21 of 26
Case 2:19-cv-00973-CKD Document 1 Filed 05/28/19 Page 22 of 26
Case 2:19-cv-00973-CKD Document 1 Filed 05/28/19 Page 23 of 26
Case 2:19-cv-00973-CKD Document 1 Filed 05/28/19 Page 24 of 26
Case 2:19-cv-00973-CKD Document 1 Filed 05/28/19 Page 25 of 26
Case 2:19-cv-00973-CKD Document 1 Filed 05/28/19 Page 26 of 26
